     Case 2:18-cv-10303-AB-JPR Document 20 Filed 09/21/21 Page 1 of 1 Page ID #:908



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JACK JACKSON,                    ) Case No. CV 18-10303-AB (JPR)
                                       )
12                      Petitioner,    )
                                       )          J U D G M E N T
13                 v.                  )
                                       )
14    RAYBON JOHNSON, Warden,          )
                                       )
15                      Respondent.    )
                                       )
16
17         Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is denied and this
20   action is dismissed with prejudice.
21
22   DATED: September 21, 2021
                                         ANDRÉ BIROTTE JR.
23                                       U.S. DISTRICT JUDGE
24
25
26
27
28
